Title: Cotton Tufts to John Adams, 25 May 1797
From: Tufts, Cotton
To: Adams, John


        
          My Dear Sr.
          Weymouth May 25. 1797—
        
        I hope before this Time Mrs. Adams has arriv’d at Philadelphia and recovered from the Fatigues of her Journey; of her Health & yours I am solicitous to hear— Since Mrs. Adams’s Departure I have been busily employed in adjusting your Farming Concerns, Mr. Porter, who has the Care of your Homestead, appears to me from what little Experience I have had of Him, to be well disposed, diligent & trusty. Billings remains on the Farm, has his Frolicks and now & then will require a private Lecture— Soale who was hired for a Month, is engaged for another, his monthly Wages are high, but not being able to procure a Man of whose Fidelity & Service I can rely upon at a lower Rate, I think it Will be best to engage him for the Summer & Fall. There is much to be done on the Farm & less Help will not execute it— The Forty Acres bought of Jackson Field & Neddy Curtis is let to Jackson & Eben. Field for the Season, Salt Marsh at Milton to Mr. Elisha Turner, The House in which Brisler liv’d is leas’d to Revd. Willm. Clark— The Bay Mare have sold to E. Turner the Bay Horse having the Heaves & being old, think it will be best to sell Him & place Hobart’s Mare & Colt on the Homestead— Porter has finishd his Plowing sewing & planting, except the planting on the Meadow in some part of which the Water still remains and will not, for sometime to come, be in a Condition to plant—
        Should You think it would be best to contract for a Quantity of

Boards & Shingles this Summer, You will inform me—or any other Matter that may occur to you— The great & momentous Affairs that engross Your Attention, will probably leave You but little Time to reflect upon your domestic Affairs, this short detail of them may, however, serve for your Amusement and I hope that our National Affairs will assume as promising an Appearance as Your Domestic and can long be placed upon such a Footing as will secure to us Peace and Tranquillity. Wishing You every Support and an happy Issue to our Troubles— / I am with Love to Mrs. Adams / Your Affectionate Friend & H Servt.
        
          Cotton Tufts
        
      